Tribute
Ladies and gentlemen, last night we received some sad news. At the end of the day we heard that Loyola de Palacio, Vice-President of the European Commission, Minister in the Spanish Government, head of the People's Party's list in the 1999 elections, had died.
During the final months of her life, she faced her illness with a courage that should serve as an example to all of us.
Loyola de Palacio, who was responsible for relations with the European Parliament as Vice-President of the Commission and who was an MEP before that, was a forthright person, a determined and strong negotiator, who was always true to her values and the values of Europe.
A tireless worker, who dealt with the people around her in a straightforward and open way, it was easy to appreciate Loyola's firmness and direct language, in her office and in the corridors of this House. I can say this because I had many contacts with her. I was a Minister in the Spanish Government, and she was the opposition whip. We argued hard, but our arguments were always full of content and we related well as people.
Her death is sad news for all of us who knew her. I would like to say that my feelings today go much further than the institutional and political. Please believe me when I say that they are also personal. I am sure that all of us who knew her mourn her death. I am sure, moreover, that the Commission will wish to add to what I have said.
Mr President, on behalf of the President of our Commission, Mr Barroso, and on behalf of the Commission and of Mrs Grybauskaitė, who is here beside me, I should like to thank you for the tribute you have paid to Mrs de Palacio and to join Parliament in mourning her loss.
Like many Europeans, I was very saddened to hear of Mrs de Palacio's sudden death. All those who had the opportunity to know her admired her energy, her courage to the end, Mr President.
A woman of conviction, a committed European, Mrs de Palacio left her mark on the European Commission, of which she was vice-president between 1999 and 2004. In particular, she worked to promote European transport and European energy. Responsible as she was for relations with the European Parliament, she was able to establish trusting, fruitful cooperation with the institution and with all the MEPs, for the benefit of the Union.
Right up to the end, she worked tirelessly to help Europe. She continued to work in this way with me, coordinating the completion of the trans-European networks and their extension to neighbouring countries of the Union.
Like many of you, I have lost in Mrs de Palacio a friend from whom I could always seek good advice and unfailing support. I thank Parliament for joining in this tribute.
(Applause)
Times of bereavement put our problems and differences into their proper perspective. Let us observe a minute's silence in memory of our colleague.
(Applause)
(The House rose and observed a minute's silence)